Citation Nr: 0508927	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-28 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an original disability evaluation in excess of 
50 percent for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  He was awarded a Vietnam Service Medal and a Combat 
Infantryman's Badge.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO decision which granted service 
connection and assigned a 10 percent rating to the post 
traumatic stress disorder (PTSD) effective July 29, 1991.  
The veteran appealed for a higher rating.  

In April 1997, this matter was remanded by the Board.  

In a June 1999 decision, the Board denied the veteran's claim 
for a higher rating.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1999 joint motion, the veteran and VA requested that 
the Board decision be vacated, and the case remanded.  By a 
December 1999 order, the Court granted the joint motion.  

In June 2000, the Board remanded the case to the RO for 
further development.  

By rating action dated in November 2000, the RO granted a 30 
percent rating for PTSD effective July 29, 1991.  In an 
August 2001 decision, the Board denied a rating higher than 
30 percent for PTSD.  The veteran appealed to the Court.  In 
December 2001, the parties filed a joint motion with the 
Court, requesting that the Board decision be vacated and the 
case remanded.  By a December 2001 order, the Court granted 
the joint motion.  The case was returned to the Board.  

In a July 2002 decision, the Board granted a 50 percent 
rating for PTSD.  An August 2002 rating decision implemented 
the Board decision and assigned the 50 percent rating 
effective July 29, 1991.  The veteran appealed the decision 
to the Court.  In a November 2003 order, the Court remanded 
this matter to the Board for compliance with requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)).  

In May 2004, this matter was remanded to the RO in accordance 
with the November 2003 order.     


FINDINGS OF FACT

1.  From July 29, 1991 to June 9, 2004, the veteran's PTSD 
was principally manifested by considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment without impairment in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.

2.  From November 7, 1996, the service-connected PTSD is 
principally manifested by occupational and social impairment 
with reduced reliability as shown by GAF scores consistently 
in the low 50's.  

3.  Since June 25, 2004, PTSD has caused deficiencies in most 
areas such as school, family relations, work, judgment, 
thinking or mood and does not cause severe impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and has resulted in severe social 
and industrial inadaptability.  


CONCLUSION OF LAW

The criteria for an original disability evaluation of 70 
percent for PTSD were met effective June 25, 2004.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in June 2004 and January 2005, VA notified 
the veteran of the evidence needed to substantiate the claim 
for a higher disability rating, and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would obtain.  In the January 2005 letter, VA informed the 
veteran's attorney that VA has all VA treatment records, and 
the veteran was given an opportunity to identify any non-VA 
evidence.  

The June 2004 letter specifically informed the veteran that 
he should submit relevant evidence in his possession.

The veteran's representative responded to the June 2004 
letter by writing that he was unsure of what evidence was 
still needed to substantiate the claim.  In its January 2005 
letter, the RO referred the representative to a November 2004 
supplemental statement of the case.  In the supplemental 
statement of the case, the RO reported the criteria for a 
higher evaluation for PTSD, and discussed its finding that 
the evidence did not show that the veteran's disability met 
these criteria.  This information should have served to 
inform the veteran and his representative of the evidence 
needed to substantiate the claim.  See VAOPGCPREC 7-2004; 69 
Fed. Reg. 59,989 (2004) (holding that VCAA notice can be 
provided in a supplemental statement of the case).

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in November 1993.  The veteran ultimately 
received the required notice through the above cited letters.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to VCAA 
notice, and that a sufficient remedy for deficient notice was 
for the Board to ensure that proper notice was provided.  
Pelegrini v. Principi, at 120, 122-4.  Indeed, the veteran, 
VA, and Court took this route when it was agreed to vacate 
the prior Board decision, but not any RO adjudications.

The Board has provided the Pelegrini remedy, by ensuring that 
the required notice was given.

In any event, the veteran was not prejudiced by the delayed 
notice.  In response to the notices, he did not report the 
existence of, or submit, any evidence relevant to his claim.  
In fact, in a July 2004 letter, the veteran stated that he 
had no additional evidence to submit.  If the veteran had 
submitted new evidence substantiating his claim, he would 
have received the same benefit as he would have received had 
he submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records, including mental health 
treatment and hospital records dated from 1991 to 2004 from 
the Montrose, Brooklyn, Bronx, and Hudson Valley VA medical 
facilities were obtained.  In a July 2004 statement, the 
veteran stated that he had no additional evidence to submit.  
There is no identified relevant evidence that has not been 
accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in March 1993, October 1994, July 1997, October 
2000, and August 2004 to determine the severity of his 
psychiatric disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000);.

Factual Background

VA medical records from 1988 to 1989 show treatment for mixed 
substance abuse.

By a letter dated in October 1990, a VA psychologist 
indicated that the veteran had been attending weekly group 
therapy for Vietnam veterans since August 1990.  By a letter 
dated in December 1991, the psychologist indicated that the 
veteran attended such therapy from July 1990 to September 
1991.  A December 1991 summary of group treatment indicated 
that the veteran began a full-time job in September 1991, 
which conflicted with group therapy sessions, and he 
thereafter attended group therapy less frequently.  

By a letter dated in July 1992, a private doctor, Dr. W. B. 
Head, Jr., indicated that he saw the veteran in neurological 
and psychiatric consultation in May 1992 and July 1992.  The 
veteran reported a long history of drug and alcohol use, with 
none since 1989, and said he received ongoing psychiatric 
treatment once every three months since 1989, and was 
currently taking Haldol.  

The veteran reported that he had several jobs of short 
duration after separation from service with intervening 
periods of unemployment and incarceration.  He related that 
he had been working full-time at for VA since 1990.  He said 
he lived with his common-law wife and two of his three 
children, had a small number of friends, and did not see 
friends or relatives regularly, but socialized over the 
telephone.  He spent most of his free time resting at home 
and reading.  He complained of headaches, nervousness, 
depression, dizziness, difficulty talking and finding the 
right words to say, and other physical complaints.  He 
reported persistent thoughts of Vietnam, difficulty sleeping, 
and said he thought of suicide but never attempted it.  He 
later denied suicidal ideation.  

On mental status examination, the veteran was cooperative, 
alert and oriented, neatly dressed, had good personal 
hygiene, and spoke in a friendly manner.  There was no 
evidence of memory impairment, and his concentration and 
ability to comprehend questions and instructions and to 
perform calculations were within normal limits.  The doctor 
indicated that he presented as a man who could not seem to 
rid himself of intrusive thoughts of his Vietnam experiences, 
and said he was anxious when recounting specific details of 
such experiences.  His affect was appropriate, and his 
emotional tone and mood were anxious.  

There was no evidence of suicidal or homicidal ideation, 
mania, pressured speech, excessively depressive ideation, 
delusions, hallucinations, concreteness of thinking, or 
looseness of associations.  Dr. Head concluded that the 
veteran had continued anxiety from his Vietnam experience.  

The Axis I diagnoses were PTSD, moderate in severity, 
manifested by recurrent intrusive thoughts of his time in 
Vietnam, alcohol dependence, by history, now in remission, 
and substance abuse, by history, now in remission.  The Axis 
II diagnosis was antisocial personality traits manifested by 
his involvement with drugs and history of arrests and 
incarceration. 

By a letter dated in September 1992, a private doctor, Dr. R. 
L. Goldstein, indicated that he conducted a psychiatric 
examination of the veteran in July 1992.  He noted that the 
veteran reported an impaired adjustment after separation from 
service, with a succession of jobs, drug and alcohol abuse, 
and said his current job was very sheltered.  

The veteran reported that he was somewhat socially isolated, 
and spent most of his free time at home and enjoyed reading 
and watching television.  He said he had a common-law wife 
and three children.  He reported episodic VA treatment for a 
psychiatric disorder, and complained of nightmares, 
flashbacks, combat-related ruminations, a weight loss of 10 
pounds, sleep impairment, passive suicidal thoughts, auditory 
hallucinations, paranoid delusional thoughts, poor 
concentration, impaired memory, violent outbursts in response 
to flashbacks, and an exaggerated startle reaction.  

Dr. Goldstein diagnosed chronic PTSD with psychotic features, 
and said the veteran's functioning had deteriorated in all 
areas, he was unlikely to be able to hold down a job outside 
a sheltered environment, and required ongoing psychiatric 
treatment. 

At a March 1993 VA psychiatric examination, the veteran 
reported a history of alcohol and drug abuse, and said he had 
been in prison six times.  He reported outpatient treatment 
for PTSD for two years.  He said he had worked for the VA 
since 1990, and had never married, although he lived with a 
woman for the past 20 years and had three children with her.  
He said he liked sports, and went to church and the movies. 

On examination, the veteran was informally dressed and he 
spoke in a quiet and modulated voice, giving concise and 
relevant responses.  His mood was within normal limits and 
not inappropriate, there was no evidence of specific anxiety 
syndrome, suicidal ideation, or psychotic thought content.  
He was oriented, alert, and cooperative.  His memory, 
intelligence, general information and calculation were 
satisfactory.  His proverb interpretation, differentiation of 
similar things, and judgment were satisfactory.  

The Axis I diagnoses were PTSD, and chronic drug and alcohol 
abuse, in remission.  The Global Assessment of Functioning 
(GAF) was 75, with only a mild interference with functioning.

VA outpatient treatment records dated in 1994 reflect regular 
treatment for PTSD.

At an October 1994 VA psychiatric examination, the veteran 
reported that he received VA outpatient treatment once every 
other week and was taking Haldol.  He said he had not used 
drugs or alcohol since 1989.  He complained of insomnia, an 
inability to work, paranoid ideas, preoccupation with 
Vietnam, and avoidance of people and others.  

On examination, the veteran was informally dressed, spoke in 
a clear voice, and gave relevant and concise responses.  His 
mood was within normal limits, and there was no evidence of a 
specific anxiety syndrome, suicidal ideation, or a psychotic 
thought content.  He was oriented, alert, and cooperative.  
His memory, intelligence, general information and calculation 
were satisfactory.  Proverb interpretation, differentiation 
of similar things, and judgment were satisfactory.  The Axis 
I diagnoses were chronic drug and alcohol abuse, in 
remission, and PTSD. The GAF was 75.

By a letter dated in July 1995, the veteran said he was 
haunted by the memories and pain of combat, and he sometimes 
felt like removing himself from everyone and wanted to be 
left alone.  He said he was working and sometimes had to miss 
work to compose himself.

VA outpatient treatment records dated from 1995 to 1997 
reflect ongoing treatment, including medication and therapy, 
for PTSD.  Such records show that the veteran got married and 
that he and his wife had two more children.  Treatment 
records indicate that in January 1997 and March 1997, the 
veteran reported that things were going well.  Treatment 
notes dated in May 1996 and April 1997 indicate that the 
veteran was working at two jobs to meet his financial 
obligations.  

An April 1997 psychiatric treatment note indicates that the 
veteran had intermittent PTSD symptoms and was generally 
managing a stable, productive, and responsible life.  In a 
July 1997 treatment records, the veteran's psychologist noted 
that it was reasonable for the veteran to take one sick day a 
month to relieve stress.   

By a letter dated in May 1997, a VA psychologist indicated 
that he treated the veteran for PTSD symptoms since August 
1990, in group therapy until September 1992, and in 
individual therapy on a bi-weekly basis since 1995.  He noted 
that the veteran was employed at a VA hospital, and that 
although it was difficult for the veteran to re-adapt to the 
structure of a job, the job provided him with a sense of a 
protective and supportive environment.  He said the veteran 
had a support network of supervisors, fellow veterans, and 
staff, and that without this factor, the veteran would not 
have been able to maintain his employment.

In a letter dated in May 1997, a VA psychiatrist indicated 
that he had been treating the veteran on an outpatient basis 
for PTSD and associated depression for several years.  He 
stated that it was difficult to get the veteran to 
participate in socially based activities, including work, 
because of his need to isolate from others.  He noted that 
the veteran's job at a VA hospital provided him with a 
protective environment, and opined that it was questionable 
whether he could maintain competitive employment without such 
a support system.

At a July 1997 VA psychiatric examination, the veteran 
reported that he lived with his wife and four children; had 
full-time employment at a VA hospital as a records clerk, 
where he worked since 1992; and was taking classes.  He said 
that he ha married his wife three years earlier, after a 
relationship of over 20 years.  He reported a history of drug 
and alcohol use with none since 1989.  

The examiner noted that although it was clear that the 
veteran had made considerable progress in his personal and 
work life since he stopped using drugs and alcohol, he still 
complained of PTSD symptoms and showed signs of residual 
impairment in functioning.  The veteran complained of 
nightmares, flashbacks, ruminations about Vietnam, avoidance 
of situations that reminded him of Vietnam, hopeless feelings 
about the future, interpersonal withdrawal, sleep 
difficulties, angry outbursts, extreme guardedness, and a 
heightened startle response.  

The veteran said these symptoms had improved somewhat since 
1989 when he began treatment at a VA hospital and stopped 
using drugs and alcohol.  He reported ongoing outpatient 
treatment for PTSD since that time, and said he was currently 
taking Prozac for depression and anxiety.  He said his 
symptoms were only partially controlled, and he had 
nightmares about Vietnam once or twice per week to two weeks.  
He said such nightmares were more frequent around holidays, 
such as the 4th of July.  He reported difficulty falling 
asleep.  He preferred to keep to himself and avoid crowds, 
often felt guarded, was easily angered, and sometimes had to 
remove himself from situations where he feared harming 
others.  He stated that he became unduly startled by loud 
noises, and felt he was less productive than he should be.

On examination, the veteran was neatly dressed, clean-shaven, 
and behaved appropriately.  He was alert and oriented times 
three, his speech demonstrated a normal rate and volume, and 
he had a normal range of affect although he appeared somewhat 
depressed and became teary-eyed when discussing Vietnam 
experiences.  There was no evidence of psychotic thinking or 
suicidal or homicidal ideation.  His memory appeared intact.  
The Axis I diagnoses were drug and alcohol dependence in 
remission, and PTSD.  The current GAF was 65.

VA outpatient treatment records show the veteran's continued 
bi-weekly outpatient therapy.  In October 1997, it was noted 
that the veteran was stable, but continued to have symptoms 
of depression and anxiety associated with PTSD, helped some 
by medication.  A psychiatric follow-up note in January 1998 
indicated that the veteran reported that he continued to have 
PTSD symptoms, mostly as chronic depression and anger, and 
that the medication Vistaril was only minimally helpful.  His 
medications were adjusted.

By letters dated in March 1998, the veteran's coworkers 
collectively noted that his job, as a file clerk, did not 
involve direct patient contact, he did not socialize with his 
coworkers, and was a good employee but was sometimes 
forgetful.  One of the coworkers opined that the veteran 
sometimes appeared to be having a panic or stress attack, and 
said he came to this conclusion because the veteran sometimes 
asked to leave the file room and to see one of the hospital 
psychologists.  

The lead file clerk noted that the veteran was an excellent 
employee, but at times became depressed, preoccupied, 
withdrawn, extremely tired, defensive, easily irritated, and 
had difficulty concentrating, and said he often called in 
sick or took time off from work.

By letters dated in March 1998, the veteran stated that he 
currently had only one job, and was employed at the VA.  He 
said his condition was steadily deteriorating, and said he 
sometimes felt isolated from people and groups because he did 
not feel motivated enough to be in anyone else's company.  He 
complained of nightmares, cold sweats, recurrent thoughts of 
Vietnam, and difficulty in maintaining social relationships.  
He said his current work environment helped him to continue 
working.

By a letter dated in March 1998, a VA psychologist forwarded 
a duplicate copy of his May 1997 letter, and said he 
continued to treat the veteran for PTSD on a bi-weekly basis.  
He said the veteran's symptoms remained consistent, and he 
continued to work at a VA hospital.  He said the veteran's 
symptoms were considerably mitigated by his work environment.

By a letter dated in March 1998, the veteran's wife said the 
veteran had nightmares, sleeplessness, cold sweats, recurrent 
thoughts of Vietnam, difficulty dealing with large crowds, 
and startle response.  She said that their family's social 
life was limited as a result of these symptoms, and that the 
veteran sometimes isolated himself from the family.  She said 
the veteran was only able to maintain stable employment 
because he obtained professional help at his workplace.

By a letter dated in March 1998, a VA psychiatrist referred 
to his earlier letter dated in May 1997, and said he 
continued to treat the veteran for PTSD, including 
medication: Prozac for chronic non-psychotic depression, 
Haldol to modify cognitive difficulties including difficulty 
concentration, and Trazodone, for persistent insomnia.  He 
said the veteran was stable and generally functional, but 
limited by PTSD symptoms.  He said the veteran occasionally 
missed work or was late in finishing assignments due to PTSD 
symptoms, and that his job provided a supportive environment 
for him.

Outpatient psychological treatment records dated from April 
to October 1998 show the veteran's continued treatment, with 
the content of his sessions concerned with his need to earn 
more money, behavioral problems of one of his children, job 
stress, including worries about a potential RIF (reduction in 
force), and his VA appeal.

By a letter dated in December 1998, a VA psychologist said he 
continued to treat the veteran for PTSD in individual therapy 
on a bi-weekly basis, and his symptoms remained consistent.  
He said the veteran continued to work at a VA hospital, and 
his problems were considerably mitigated by his work 
environment.  

The psychologist said that the veteran's GAF had remained 
stable, holding in the low 50s, and was currently 53, based 
on moderate symptoms.  A December 1998 psychiatry note shows 
that the doctor had been treating the veteran for seven years 
for PTSD, and that he prescribed medication, which the 
veteran required to function competently.

Throughout 1999, the veteran continued to receive outpatient 
therapy and medication for PTSD.  Much of the content of his 
therapy sessions was concerned with his stressors at work, 
employment situation, a potential RIF in his office, and 
disappointment with his income level.  He was participating 
in a vocational rehabilitation program, as well as working.  
In addition, in May 1999, he reported being frustrated and 
angry over the past several months.

In July 1999, the veteran sought treatment for PTSD at a 
different VA facility.  On a psychiatric intake evaluation, 
the veteran reported sleep disturbance, difficulty 
concentrating, decreased appetite, and feelings of 
hopelessness and anhedonia.  He reported suicidal ideation 
with no plan or intent.  He was taking medication for his 
psychiatric symptoms.  

On mental status examination, he denied hallucinations, and 
there were no psychotic symptoms.  He was fully oriented.  He 
had sleep disturbance, and decreased appetite, concentration 
and energy.  He was neat and well-groomed, and his speech was 
normal. His affect was sad and depressed.  His thought 
processes were logical and goal directed, and there were no 
delusions or ideas of reference.  The diagnoses were PTSD, 
major depression, and personality disorder with a GAF of 47.

He continued to receive regular VA treatment.  In December 
1999, it was noted that he continued to have PTSD symptoms, 
with rumination, nightmares, insomnia, and startle reaction. 
Medications helped reduce the severity of his symptoms.  In 
January 2000, he talked about nightmares, flashbacks, and 
intrusive thoughts triggered by action on his VA claim.  He 
felt he had been dealt with unfairly.  Later that month, he 
was calmer; his therapist felt this may be due to school 
being out for the Christmas break.  He was now a file clerk, 
and was training to qualify for a higher paying coding job, 
which required additional skills.  

In February 2000, he reported PTSD symptoms due to an 
anniversary reaction.  According to a June 21, 2000 note by a 
VA psychologist, Laurence Kolman, Ph.D., there was a 
discussion with the veteran about taking responsibility to 
move ahead in his career.  The veteran also requested a 
letter in support of his VA compensation claim.  A June 23, 
2000 note by a VA psychiatrist, Arnold Mitchell, M.D., 
indicates the veteran continued to be seen in the mental 
health clinic and received medication for symptoms of PTSD.  

It was noted that his ability to function continued to be 
compromised in that he had difficulty coping with stress, 
especially stress related to interpersonal contacts, and 
because of this, he was unable to take any job that would 
involve more responsibility and personal interaction.  A 
subsequent June 23, 2000 entry by Dr. Mitchell mentions the 
veteran may have a copy of the attached note.  The next 
outpatient entry, dated July 12, 2000, is by Dr. Kolman, who 
mentioned the veteran failed to appear for his scheduled 
appointment on that date.

In a June 27, 2000 statement, a VA psychologist Dr. Kolman 
relates that he first saw the veteran in 1990 and the initial 
psychological assessment found sufficient symptoms present to 
support a diagnosis of PTSD.  Dr. Kolman also listed a GAF 
score of 52.  He related that during the period since first 
seen, the veteran had been a committed and consistent 
participant in both group and individual therapy.  Dr. 
Kolman's June 2000 statement describes a particular 
evaluation of the veteran, although it is unclear when it 
occurred, as the report relates that the veteran presented 
with a chronological age of 52.  

Dr. Kolman also described the veteran was neatly and 
appropriately dressed and groomed.  Motor behavior appeared 
to be somewhat anxious. Voice was low but clear, and language 
appeared adequate.  Mood and affect seemed dysphoric and 
tense, sensorium was clear, and attention and concentration 
appeared to be intact, with effort, in a way that would lead 
one to expect that both would not be consistent over an 
extended period of time.  Recent memory suggested mild 
impairment, while long term memory was fair.  He denied 
hallucinations and delusions.  The veteran said he was aware 
of his paranoia.  Cognitive skills appeared to be in the 
normal range, in both general fund of knowledge and 
intellectual ability.  Insight and judgment appeared to be 
good.  He seemed to be somewhat depressed.

In the June 27, 2000 statement, Dr. Kolman goes on to relate 
that the veteran had been employed at a VA facility, which 
had proven to be a protective environment as his PTSD-related 
symptoms-nightmares, anger/range eruptions, anxiety, 
depression, hyper-startle reaction, intrusive thoughts and 
perceptions, intensive psychological distress and 
physiological reactivity to internal and external cues 
symbolic of his many traumatic events, persistent avoidance 
of reminders of his traumas, anhedonia, feeling detached and 
estranged from others, restricted range of affect, sense of a 
foreshortened future, sleep difficulties, hypervigilence- 
were either florid or exacerbated.  

Dr. Kolman said there appeared to be a myriad of obstacles 
that combined to negatively influence the veteran's ability 
to search for, secure and retain employment in any other 
environment.  Dr. Kolman opined that, upon observation and 
review of progress notes, the veteran current was employable 
only in such a positive and reinforcing environment as a VA 
facility.

The July 7, 2000 statement by Dr. Mitchell, a VA 
psychiatrist, related that the veteran had been treated for 
about 10 years at the VA for PTSD symptoms, and had been 
prescribed several medications.  The veteran reportedly 
continued to manifest symptoms of the disorder, such as 
nightmares, flashbacks, and ruminations about combat 
experiences, as well as having startle reactions.  His 
symptoms were exacerbated in association with anniversaries 
of particularly traumatic combat experiences, such as Tet, 
July 4th, and month of May.  

Dr. Mitchell said that a major compromise in the veteran's 
ability to function productively was his need to isolate and 
his inability to tolerate the stress of significant 
interaction with others, and because of this, his reliability 
and productivity were compromised.  The doctor said the 
veteran managed best in his present work environment, which 
was able to recognize and accommodate to his limitations.

On a VA psychiatric examination in October 2000, it was noted 
that extensive medical records, including prior examinations, 
progress notes, and the social and industrial survey report, 
had been reviewed.  Reportedly, the veteran experienced 
symptoms suggestive of PTSD, including isolation, rage, and 
increased anxiety when reminded of Vietnam experiences, 
survivor guilt, and nightmares.  He said he would awaken 
sweating from nightmares.  In addition, he reportedly had 
intrusive thoughts on a daily basis, and avoided talking or 
thinking about Vietnam or incidents that reminded him of 
Vietnam.  He denied anhedonia or a restricted range of 
affect, although he stated that he occasionally felt numb.  
He also said he had dissocialize flashbacks approximately 
three times a month.  He reported a sense of foreshortened 
future, and poor sleep, sleeping only four to five hours per 
night.  He reported outbursts of anger, poor concentration, 
an exaggerated startle response, and hypervigilance.  He also 
stated that he had hallucinations where he might smell 
villages that were in Vietnam, or bodies burning.  

Other symptoms included depression.  The veteran said that he 
felt a little depressed, but had been more depressed in the 
past.  He related that at times he felt fear and hopelessness 
but denied panic attacks.  He was undergoing treatment with 
group therapy, individual therapy, and medication.  It was 
noted that he had been attending college, majoring in health 
information management, and he had satisfactory grades.  

The veteran reported that he lost approximately 48 days 
during the past year due to PTSD.  He said his relationship 
with his wife and family was fair, although his behavior 
could scare his children.  He said his few friends were all 
Vietnam veterans.  He maintained activities and leisure 
pursuits, including playing basketball, reading, and 
attending movies.

Attached to this report was a social and industrial survey 
conducted in October 2000.  The report notes that the veteran 
had worked for the past 10 years as a file clerk at a VA 
hospital, was attending college part-time, and lived with his 
wife and four of his five children.  He had not taken drugs 
since undergoing treatment in 1989 and 1990.  He reported 
that he continued to have intrusive thoughts of Vietnam, 
combat nightmares about twice a week, hyperalertness, 
irritability, and loss of temper.  

In summary, it was noted that he continued to have 
significant problems with PTSD, which he now managed through 
treatment instead of drug use and antisocial behavior.

According to an addendum to the October 2000 VA examination, 
the veteran's personnel office had been contacted concerning 
his performance at work.  He frequently took days off work 
when he was in a period of stress; he had had to take off six 
to seven days that month due to his condition.  His 
performance when he was not under stress was good.  The 
diagnosis was PTSD, and the GAF score was 60.

The veteran continued to receive outpatient therapy and 
medication for PTSD in 2003 and 2004.  In July 2003, it was 
noted that Iraq triggered increased symptoms.  VA treatment 
records dated in October 2003 note that the veteran was 
awarded a college degree.  

The veteran's mood was stable and his family was supportive.  
A February 2004 VA treatment record notes that the veteran 
had a sad mood at times with congruent affect related to war 
trauma.  

Another February 2004 record indicates that the veteran 
reported that he enjoyed family time and he had good problem 
solving strategies.  A March 2004 VA treatment record states 
that the veteran had a euthymic mood.  It was noted that he 
was handling issues with good problem solving skills.  A May 
2004 VA treatment record indicates that the veteran was 
handling psychosocial stress in an appropriate way.  A June 
2004 VA treatment record indicates that the veteran had PTSD 
symptoms and intrusive thoughts, triggered by Iraq.  

It was noted that the veteran's wife was very supportive and 
the veteran benefited from working.  His GAF score was 70 
(present and past 12 months).  Another June 2004, VA 
treatment record indicates that Iraq triggered sadness about 
the veteran's own Vietnam combat trauma.  It was noted that 
the veteran handled his feeling appropriately and he 
benefited from strong support of his family.  

The veteran underwent VA examination in August 2004.  The 
examiner indicated that he had reviewed the claims folder and 
remand instructions.  It was noted that the veteran was 
treated in supportive psychotherapy once every other week and 
he was treated with medication.  His PTSD symptoms included 
combat related nightmares, flashbacks, instructive thoughts, 
anger, easy startle reaction, increased physiological 
arousal, insomnia, hypervigilence, limited social contacts, 
foreshortened sense of the future, and blunting of emotions.  

The report indicates that the veteran took courses in Health 
Information Management from 1999 to 2003 and he earned an 
associates degrees in 2003.  It was noted that the veteran 
worked in a medical records unit at a VA hospital.  The 
veteran was unable to go to work when he felt high levels of 
anxiety and he missed one day a week from work.  Since his 
exacerbations of symptoms two to three months ago, he missed 
an average of two days a week.  

The veteran lived with his wife and four children.  He 
reported getting along well with them.  The veteran had few 
friends and he restricted his relationships to his immediate 
family.  In his leisure time, the veteran played baseball and 
basketball with his children.  

Regarding psychosocial functional status, it was noted that 
the veteran had ongoing anger, anxiety, intrusive thoughts, 
and frequent flashbacks which interfered with his job 
performance.  It was noted that the veteran had been absent 
from work an average of two times a week over the last two or 
three months and once a week before that.  At work, the 
veteran's effectiveness was diminished by his need to take 
short breaks when he had flashbacks or overwhelming intrusive 
thoughts.  

Mental status examination revealed no impairment in thought 
process or communication.  There were no delusions or 
hallucinations.  The veteran had appropriate behavior.  There 
was no suicidal or homicidal ideation, plan, or intent.  
There was no evidence of short or long term memory loss.  
Speech was normal.  There were no panic attacks and the 
veteran denied depression.  Regarding impulse control, it was 
noted that the veteran had punched a teenager on the street 
in April 2004 after feeling provoked and in June 2004, he 
trashed his bedroom.  The veteran had middle insomnia.  

The examiner stated that the veteran's flashbacks and high 
anxiety levels interfered with his job performance.  The 
examiner commented that the veteran's anger and impulsivity 
have led him to violent behavior, which interfered with his 
ability to relate to others.  The veteran's current GAF was 
50 and the highest level in the past year was 55.  

The examiner noted that since the veteran's last examination, 
he had a period of exacerbation of his symptoms in 2002 and 
again in the last two to three months in the face of 
continuing reports of violence in Iraq, and these symptoms 
have interfered with his job performance leading to higher 
rates of absenteeism and decreased performance at work.  

The veteran also had a few episodes of violent outbursts 
which had interfered with his relationships with others, and 
his symptoms had limited his social life and leisure 
activities.  The examiner stated that disorders other than 
PTSD are not determinant, and the prognosis was for waxing 
and waning symptoms.            

In a statement received in February 2005, Dr. Kolman, wrote 
that it was a "saving grace" of the veteran's VA employment 
that he was able to work adjacent to mental health care 
professionals familiar with his condition.  He added that it 
was "extremely doubtful" that the veteran would be able to 
obtain or maintain employment in an environment that did not 
provide this support.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130). 

Before November 7, 1996, the Schedule read as follows:

100 percent:  The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent:  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment. 

50 percent:  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment. 

30 percent:  Definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people, with psychoneurotic symptoms 
resulting in such reduction in 
initiative, flexibility, efficiency, and 
reliability levels as to produce definite 
industrial impairment.  

10 percent:  Less than the criteria for 
the 30 percent, with emotional tension or 
other evidence of anxiety productive of 
mild social and industrial impairment.

Zero percent:  There are neurotic 
symptoms which may somewhat adversely 
affect the relationships with others but 
which do not cause impairment of working 
ability.
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On and after November 7, 1996, the Schedule reads as follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

Zero percent:  A mental condition has 
been formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational or social functioning 
or to require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Analysis

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 
488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  
VAOPGCPREC 3-2000.  If the veteran could receive a higher 
evaluation under the new criteria, the effect of the change 
would be liberalizing.  Therefore, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Entitlement to an original disability evaluation in excess of 
50 percent for PTSD under the old rating criteria from July 
29, 1991

Between 1991 and 2004, the veteran's GAF scores were 
generally in the low 50's with one score of 47, and several 
well above that level.  The single score of 47, appears in 
isolation, and since all of the other extensive evidence from 
this period shows GAF scores above 50, the Board finds that 
the preponderance of the evidence is against the assignment 
of 70 percent rating under the old rating criteria.  That is, 
the evidence does not show severe social and industrial 
inadaptability.  

The evidence during this period is also consistent with a 
finding that the veteran's disability was no more than 
considerable.  The veteran was able to maintain employment 
with the same employer while attending college and receiving 
a degree.  He also had some friends, and maintained a marital 
relationship with the same women and their children.  
Further, none of the many medical professionals who have 
evaluated the veteran, found the disability to be severe.

Turning to the new criteria for the period since November 7, 
1996, the veteran did not have a work deficiency, inasmuch, 
as just noted, he was able to maintain the same employment 
with the same employer.  

He had some occupational impairment as reported by examiners 
and his employer.  However, the 50 percent rating encompasses 
occupational impairment with reduced reliability and 
productivity.  It has been reported that the nature of the 
veteran's work environment, and accommodations to his 
disability enabled him to work.  The employer has reported 
however, that the veteran was capable of a good performance 
when not under stress.  During periods of stress, he took 
time off from work.  This functioning would seem to be 
consistent with occupational impairment with reduced 
reliability and productivity.

The veteran had no impairment in the area of school, as 
evidenced by his ability to complete a college degree.

His family relations were also not deficient, as shown by his 
ability to maintain a marital relationship, and relationships 
with his children.  Deficiencies in thinking and judgment 
were not reported.  Although deficiencies in mood were shown 
(as demonstrated by the reports of depression), the veteran 
did not have deficiencies in most of the areas needed for a 
70 percent rating.

The report of the VA examination conducted in August 2004, 
documents a deterioration in the veteran's condition.  The 
veteran was given a GAF score reflective of serious symptoms, 
and the examiner noted increasing time off from work, 
difficulties with impulse control (suggesting deficiencies in 
thinking), and difficulties with the veteran's children.  
Deficiencies in mood were again documented.  Under the old 
rating criteria, these findings equate to severe social and 
industrial inadaptability.  It can also be seen that this 
report documents deficiencies in most of the areas needed for 
a 70 percent rating under the new criteria.

Since this appeal involves an initial rating, the question 
arises as to when entitlement to the 70 percent rating was 
first demonstrated.  VA outpatient treatment records show 
that as late as March 2004, the mental health professionals 
treating the veteran assessed him as having a GAF of 70.  In 
May 2004, he was reported to have some sadness, but to be 
addressing psychosocial stress in a very appropriate way, and 
finding a good balance between work and home needs.  In June 
2004, he continued to be seen on only a biweekly basis, he 
was noted to be handling his feelings appropriately, and 
benefited from strong family support.  He reportedly used 
good judgment.  In short, these records showed no 
deficiencies in the areas of family, judgment, or thinking.  
They also did not document deficiencies in work, or report 
severe impairment.

The August 2004 examination reported that the veteran's 
disability had worsened in the last two to three months.  
Given this history and the information documented in the 
outpatient treatment records, the Board finds that the 70 
percent evaluation is warranted effective June 25, 2004, 
which is the day after the last treatment shown in the 
outpatient treatment records.

A 100 percent rating under the old criteria, would require 
that the psychiatric disability be manifested by symptoms 
resulting in all contacts except the most intimate being so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities; or where the veteran is demonstrably unable 
to obtain or retain employment.  

Throughout the appeal period the veteran has maintained 
family relationships that were recently described as strong.  
He has also maintained some friendships.  Therefore, it 
cannot be said that he is virtually isolated in the 
community.  No psychotic symptoms have been reported.  
Reality testing has been reported as intact.  The veteran has 
been able to maintain employment since effective date of 
service connection.  Thus, the veteran is not demonstrably 
unable to obtain or retain employment.

Under the new criteria, a 100 percent rating would require 
total occupational and social impairment.  As just discussed 
the veteran has maintained family and other social 
relationships, and has remained employed.  Accordingly, the 
evidence does not show total occupational and social 
impairment.

Under the provisions of 38 C.F.R. § 3.321(b) (2004), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Id.  

The reports of frequent time off from work, may raise a 
question of entitlement to such a rating.  However, the 
veteran has not reported any economic impact from the time 
off from work.  The schedular evaluation is intended to 
compensate him for average impairment in earnings.  38 C.F.R. 
§ 4.1.  The veteran's disability has not required any periods 
of recent hospitalization.  Therefore, the Board finds that 
the criteria for referral for consideration of an 
extraschedular rating have not been shown.


ORDER

Entitlement to an original rating of 70 percent for PTSD is 
granted, effective June 25, 2004.   




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


